Citation Nr: 0004490	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1940 to 
September 1945, and from October 1946 to September 1962.  He 
died on November [redacted], 1990.  The appellant is his 
surviving spouse.  

This appeal arises from an August 1992 rating decision of the 
Waco, Texas, Regional Office (RO) which denied service 
connection for the cause of the veteran's death, to include 
death resulting of exposure to ionizing radiation.  The 
appellant timely appealed this determination.  In January 
1996, the Board of Veterans' Appeals (Board) remanded this 
case for procurement and consideration of existing military 
and medical evidence.  The case has now returned for final 
appellate consideration.


FINDINGS OF FACT

1.  The appellant married the veteran on February 21, 1946.  

2.  The veteran was treated for squamous cell carcinoma on 
his neck with surgery and radiation in 1957.  There is no 
objective evidence that this carcinoma reoccurred during the 
veteran's military service.

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation or toxic chemicals during his 
military service.

3.  The veteran died on November [redacted], 1990, as a result 
of multiple carcinomas affecting the prostate, liver, and lungs.  
While there is some question as to which of these was the 
primary site of the cancer, the earliest any of these 
carcinomas was diagnosed was the veteran's prostate cancer in 
April 1983.

4.  There is no competent medical evidence of a nexus, or 
link, between the veteran's in-service squamous cell 
carcinoma of the neck and his multiple carcinomas of internal 
organs diagnosed many years after his separation from the 
military.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The earliest comprehensive physical examination of record is 
the veteran's separation examination of August 1945.  His 
only prior medical history then noted was an abdominal scar 
that had existed prior to his military service and "Sand 
Fly" fever that had occurred in 1944.  On examination, his 
lungs, abdomen, viscera, and genito-urinary system were all 
reported to be normal.  Another separation examination was 
provided to the veteran in September 1949 for a second period 
of active service.  The reported medical history during the 
veteran's period of active service included pyorrhea in 1942 
and seasonal hay fever.  On examination, his lungs, abdomen, 
viscera, liver, and genito-urinary system had no significant 
abnormalities.  In preparation for a comprehensive physical 
examination in September 1956, the veteran completed a 
medical history questionnaire.  He specifically denied any 
history of liver trouble, tumor, or cancer.  On examination 
in October 1956, the veteran's lungs, abdomen, viscera, and 
genito-urinary system were all normal.

The service medical records note that in January 1957, the 
veteran complained of a lesion on the back of his neck that 
had been there for the past two months.  A biopsy was taken 
and pathology testing revealed the mass to be squamous cell 
carcinoma.  It was noted that the veteran underwent radiation 
treatment for this lesion.  In May 1957, a physical 
examination of the veteran was negative except for tenderness 
in the neck.  It was opined that this tenderness was 
inflammatory in nature.  The veteran continued to complain of 
neck pain in July 1957.  A cervical spine X-ray was normal.  
His treating physician opined that the veteran's neck 
tenderness was not felt to be the result of his squamous cell 
carcinoma, but instead was the result of muscle spasm over 
the cervical spine.

The veteran underwent a comprehensive physical examination in 
July 1959.  He specifically denied any medical history of 
liver trouble, but did note a history of tumor and cancer.  
The physician reported that the veteran was currently under 
treatment for a skin tumor on his neck.  On examination, his 
lungs, abdomen, viscera, and genito-urinary system were all 
normal.  The veteran had another physical examination in 
November 1959.  His lungs, abdomen, viscera, and genito-
urinary system were again found to be normal.

The veteran received a dermatology consultation in July 1960.  
An examination of his neck revealed atrophy telangiectasia 
and spotty hyperpigmentation due to Roentgen changes.  There 
was no evidence of recurring carcinoma.  However, there was 
senile (actinic) keratosis on the left ear, above the left 
eyebrow, and near the lip.  Outpatient records reveal that 
the veteran's keratosis was treated over the next three 
months.  In September 1960, it was reported that all treated 
areas had healed "beautifully" with no new lesions present.  
This finding was confirmed on an outpatient examination in 
October 1960.  However, in July 1961, keratosis was noted on 
each of the veteran's hands and on his right ear.  These 
lesions were treated.

A letter dated in early October 1961 from the U. S. Army's 
Tumor Registry asked the veteran's military healthcare 
provider at his base in Alaska to respond on whether his 
squamous cell carcinoma had reoccurred.  In late October 
1961, the base healthcare provider responded by letter 
outlining the above noted treatment of the veteran's 
keratosis.

The veteran was afforded a separation examination in July 
1962.  He denied any medical history of liver trouble; 
however, he did note a history of tumor and cancer.  On 
examination, his lungs, abdomen, viscera, and genito-urinary 
system were all normal.  

A review of the veteran's service personnel records reveals 
that his decorations included the Korean Service Medal, the 
United Nations Service Medal, and the Army of Occupation 
(Japan) Medal.  The veteran's U. S. Department of Defense 
(DD) Form 214s appear to indicate that his Army of Occupation 
(Japan) Medal was awarded for his military service dated from 
October 1949 to October 1956.  The only confirmed presence of 
the veteran in Japan was on January 21 and 22, 1950, in 
Yokohama in transit from the United States to Korea and again 
from July 10 to 16, 1951, in transit from Korea to the United 
States.  He was also assigned to the U. S. Army's Western 
Chemical Center in Tooele, Utah, from December 1946 to 
October 1949.  His principal military specialty during this 
period was as an automotive repair shop foreman.

In November 1990, the appellant filed a claim for burial 
benefits for her deceased spouse.  Attached to this claim was 
a certificate of death that reported the veteran had died on 
November [redacted], 1990.  The immediate cause of death was reported 
to be respiratory failure, due to medullary failure, due to 
carcinoma of the liver (primary) with metastases.  A 
significant condition contributing to the veteran's death was 
listed as senile dementia.  The following month, the 
appellant filed a claim for service connection for the cause 
of the veteran's death.

The RO issued a letter in December 1990 to the veteran's last 
reported address requesting that detailed information be 
provided about the his claimed radiation exposure during and 
after his military service.  It was also requested that 
relevant medical treatment records and his employment history 
be submitted to the VA.  A written statement received in 
January 1991 noted that the veteran had been treated for skin 
cancer in 1957.  It was also claimed that the veteran had 
been stationed at "Dugway proving ground Utah.  Desert Utah. 
1976 through 1950."  The writer acknowledged that the 
veteran had smoked cigarettes from 1939 to 1984.  It was 
noted that at the time the veteran had passed away he had 
cancer involving the head, lungs, liver, and bone.  The 
writer reported that the veteran had been treated for this 
cancer at VA medical facilities.

Attached to the appellant's statement of January 1991 was a 
final summary of the veteran's hospitalization in November 
1990.  It was noted that the veteran had no significant 
medical problems or chronic disease since his 1958 treatment 
for skin cancer until he was diagnosed with prostate cancer 
in 1984 that involved the lymph nodes.  This cancer was 
treated with transurethral prostate resection and radiation.  
The veteran received regular follow-up care after this 
treatment and no further problems were found until March of 
1990 when it was discovered he had adenocarcinoma involving 
the lyrnyx, lungs, bone, and liver.  Since March 1990, the 
veteran had experienced progressively decreased functioning.  
It was reported that the veteran had smoked a pack of 
cigarettes a day until February 1990.  The diagnoses were 
metastatic adenocarcinoma and prostate cancer.

A transfer summary received in January 1991 noted the 
veteran's inpatient care from October to November 1990.  It 
was reported that the veteran had a history of prostate 
cancer dating from 1983 with para-aortic adenopathy 
discovered in 1984.  This was treated and the veteran 
reportedly did well until May of 1990 when he was found to 
have laryngeal, pulmonary, and hepatic metastasis of poorly 
differentiated adenocarcinoma.  The physician reported that 
it was unclear if this adenocarcinoma was a new primary 
cancer with metastasis or metastatic disease from his 
previous prostate carcinoma.

The veteran's post-service military treatment records dated 
from 1984 to 1990 were received in February 1991.  In 
September 1984, the veteran was hospitalized for genito-
urinary obstruction complaints.  His medical history was 
positive for multiple basal cell carcinomas removed from his 
back and subsequent radiation therapy.  It was claimed that 
the veteran had quit smoking.  The veteran underwent 
cystoscopy and prostate biopsy.  The diagnosis was 
adenocarcinoma of the prostate.  The veteran was again 
hospitalized in November 1984.  He noted a medical history to 
include multiple skin cancers with radiation therapy to the 
base of his neck.  It was reported that the veteran had a 45 
year history of smoking.  The veteran underwent a bone scan 
which was reported to be normal and a pelvic computerized 
tomography (CT) scan which found no nodes, but did note an 
enlarged prostate.  A pelvic lymphadenectomy was performed.  
The diagnosis was "A2" adenocarcinoma of the prostate.

A discharge summary for a period of hospitalization from July 
to August 1990 noted that a mass on the veteran's larynx had 
been discovered in March 1990.  A liver biopsy revealed 
metastatic prostate cancer.  The veteran's CT scan of the 
chest revealed a lesion in the anterior mediastinum.  A bone 
scan was consistent with metastatic disease.  The diagnosis 
was metastatic prostate cancer.  Another discharge summary 
discussing the veteran's hospitalization from October to 
November 1990 noted that a chest X-ray had revealed left 
upper lobe infiltrate that was thought to be a probable mass.  
A CT scan of the veteran's head was normal.  The discharge 
diagnoses included metastatic prostate cancer and probable 
metastatic lung cancer believed to be non-small cell.

In a letter of August 1991, the appellant was again requested 
to submit information about the veteran's claimed exposure to 
radiation.  This information was requested to include date, 
place, and unit designation.  

A written statement was received from the appellant in 
September 1991.  She claimed that the veteran had served at 
the Dugway Proving Ground in Utah from 1946 to 1949.  It was 
reported that the veteran's duties included transporting 
chemicals.  The appellant alleged that the veteran had been 
exposed to chemicals while stationed in Japan in 1944 and 
1945, and again when he traveled through Japan on his way to 
Korea in 1951.

The veteran's private medical records dated in May and June 
1990 were received in March 1992.  These records reported the 
veteran's hospitalization for treatment of his cancer.  In 
May 1990, a bone scan revealed increased osteoblastic 
activity in the left ribs that was considered either a 
fracture or metastasis, a CT scan of the head and neck 
revealed an equivocal lesion in the lower pole of the right 
thyroid gland, and a thyroid sonogram revealed multiple 
nodules in both lobes of the thyroid gland.  A chest X-ray of 
early May 1990 was determined to be normal, however, a chest 
X-ray of late May 1990 revealed a soft tissue density 
overlying the medial aspect of the left upper lobe of the 
lung field which suggested a pulmonary nodule.  An oncology 
consultation was provided in early June 1990.  This noted a 
history of skin cancer on the veteran's neck that was treated 
with external beam radiation in 1976.  It was revealed that 
the veteran smoked approximately 60 to 80 packs of cigarettes 
a year.  He also claimed to have possible exposure to 
radiation and chemicals during his military service.  The 
impressions included a history of prostate cancer in 1983, a 
history of skin cancer, likely metastatic disease from the 
prostate, possible second malignancy including a primary 
pulmonary malignancy could not be excluded although 
metastasis to the lung was also a consideration, multiple 
thyroid nodules (likely consistent with adenomatous disease 
of the thyroid although primary malignancy of the thyroid 
cannot be excluded), probable metastatic disease to the ribs, 
and to rule out metastatic disease to the liver.  A discharge 
summary was prepared in mid-June 1990.  It was noted that a 
liver biopsy had revealed poorly differentiated carcinoma, 
but it was felt that it represented a primary carcinoma of 
the pulmonary system.  The final diagnoses were metastatic 
non-small cell carcinoma of the lung with liver metastases 
and metastatic carcinoma.

In a statement received in March 1992, the appellant claimed 
that the veteran's death certificate was prepared and signed 
by a physician she did not know and had never treated the 
veteran.  A set of private medical records dated in May and 
June 1990 were received in June 1992.  These records 
contained the underlying pathology, radiology, and CT test 
reports on which the consultations and discharge summary of 
June 1990 were based.  A letter from a private hospice dated 
in June 1992 reported that the veteran had been treated at 
that facility from July to October 1990.  It was noted that 
at that time the veteran's diagnosis was bronchogenic cancer 
metastasis to the liver, neck, ears, and skull.

The appellant submitted additional service personnel records 
in February 1994.  These records noted that the veteran was 
stationed at the Western Chemical Center or Deseret Chemical 
Depot in Tooele, Utah from at least October 1946 until 
October 1949.  Also included were a set of military orders 
that reported the veteran had been temporarily assigned to 
Camp Conwell, Japan, from February 1950 for an indefinite 
time.  The veteran attended classes at the Air 
Transportability Training Center in Camp Matsushima, Japan, 
from April to May 1950.  

At a Board hearing in February 1994, the appellant's 
representative contended that the veteran's skin cancer 
treated during his military service in 1957 was "part and 
parcel" of the cancer that led to his death.  It was also 
alleged that the veteran had been exposed to radiation during 
his military service.  The appellant testified that the 
veteran had served in Japan during 1945.  It was alleged that 
he had viewed the atomic bomb sites and had taken pictures of 
Japanese victims with skin falling off.  The appellant noted 
that the veteran had returned home in September 1945.  She 
reported that the veteran had been stationed at the Dugway 
Proving Ground, Utah, from 1946 to 1949.  During that time, 
she claimed that they would sit and watch tests showing 
"pretty smoking things and the air be beautiful..."  The 
appellant alleged that the veteran would haul classified 
material from a local airport to test sites, sometimes going 
as far as Nevada.  She asserted that the veteran had been 
present at chemical tests and at "test shots" and would be 
required to help clean up these test areas.  The appellant 
noted that the veteran had been first diagnosed with skin 
cancer in 1957 which was treated with surgery and radiation.  
She claimed that this skin cancer reappeared in 1961.  From 
that time, the veteran reportedly had to see a physician on a 
regular basis to remove skin lesions.  She claimed that her 
spouses treating physicians at the time of his death told her 
that he had to have been exposed to something for the cancer 
to be all over his body.  The veteran's son testified that he 
had been nine years old when his father was first diagnosed 
with skin cancer in 1957.  He claimed that since that time 
the veteran had seen physicians on a regular basis and his 
father always returned with patches on his face and hands 
where lesions had been removed.

The Board remanded this claim in January 1996.  The RO was 
instructed to request the treatment records from the time of 
the veteran's death, additional service personnel records, 
request the U. S. Armed Forces to verify the veteran's 
exposure to radiation, obtain a dose estimate from the VA 
Chief Medical Director, and inform the appellant of her right 
to submit medical evidence of a nexus between the veteran's 
cause of death and his military service.

In April 1996, the RO requested that the appellant identify 
the veteran's healthcare providers at the time of his death.  
She was also informed of her right to submit medical evidence 
of a link between the veteran's cause of death and his 
military service.  The appellant's son responded in late 
April 1996.  He noted that the appellant had previously 
identified these healthcare providers.  Attached to his 
statement were a previously received letter from the 
appellant, medical records from 1990, and a letter from the 
veteran's hospice.  

In April 1997, the RO requested that the identified military 
hospitals submit the veteran's treatment records.  One 
military hospital responded in May 1997 that there were no 
treatment records available for the veteran.  A group of the 
veteran's post-service medical records was received in 
September 1997.  These records noted treatment of the 
veteran's prostate cancer in April and October 1983.  A chest 
X-ray of April 1983 was reported to be normal.  A pathology 
report noted well differentiated adenocarcinoma of the 
prostate.  The veteran was again hospitalized in October 1983 
at which time a chest X-ray was reported to be normal.  
Another biopsy of the prostate was performed and a pathology 
report reported that no malignant cells were seen.

A letter was sent to the Defense Nuclear Agency (DNA) in 
November 1997.  The DNA was asked to provide a list of the 
veteran's duties during his military service and verification 
of his risk to radiation exposure during any occupation duty 
in Japan and during his assignment at the Western Chemical 
Center.  Copies of the veteran's service records were 
attached to his request.  The DNA responded in February 1998 
that the veteran's service records did not document his 
presence in the occupation forces at Hiroshima or Nagasaki, 
Japan.  It was reported that the veteran is not identified as 
being in Japan until 1950 while in route to Korea.  The DNA 
reported that the veteran was assigned to the European 
Theater of Operations on January 7, 1944, and left this 
theater on August 16, 1944.  He arrived in the continental 
United States on August 25, 1945, and was discharged from 
active service on September 1, 1945.  The veteran did not 
reenlist into active service again until October 4, 1946.  It 
was noted that the VA's request to verify the veteran's 
exposure to toxic chemicals in the late 1940's had been 
forwarded to the appropriate military agency.

The veteran's son submitted a written statement in October 
1998.  He contented that the VA had "willingly and 
knowingly" refused to compensate his father's service-
connected cancer.  The son alleged that it was this service-
connected cancer which had caused the veteran's death.  He 
claimed that his father was exposed to radiation while 
serving in Japan and Utah.  It was alleged by the son that 
"history reports" had shown that radiation had existed in 
these areas for 30 years after an explosion of an atomic 
weapon.  The son noted that a report dated February 2, 1994, 
and entitled "Cover-up at Ground -0- Turning Point" had 
revealed that 70 percent of the people around the Utah and 
Nevada area had passed away from, or now had, cancer.  He 
claimed that a combination of his father's exposure to atomic 
radiation and toxic chemicals in Japan and Utah had caused 
the carcinoma that led to his death.  The son alleged that 
the veteran's treating physicians in 1957 had told him to 
watch himself carefully, as his skin cancer would return.  It 
was asserted that the veteran had undergone surgery in 
October 1961 in an attempt to slow down this cancer.  
Finally, the son alleged that a VA Medical Center had 
deliberately transferred his dying father from that facility 
to a private facility in order to deprive him of the right to 
obtain VA compensation.  Attached to this letter were a 
number of news article that alleged malfeasance on the part 
of the VA in its decisions awarding disability compensation.

In December 1998, the VA received another response from the 
U. S. Army regarding verification of the veteran's exposure 
to radiation and toxic chemicals.  It was again determined 
that the veteran had not participated in the occupation of 
Japan in 1945 or 1946.  The U. S. Army reported that the 
veteran's service records revealed that he had only spend a 
few days in Japan during the years of 1950 and 1951.  It was 
noted that the veteran had been awarded the Army Occupation 
Medal (Japan) on the basis of his active service in Korea 
from January to June 1950.  A review of the military records 
did not indicate that the veteran had been exposed to 
ionizing radiation or toxic chemicals during his military 
service.  


II.  Analysis

A review of the evidence indicates that the appellant and her 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  This 
was accomplished in the statement of the case issued in 
October 1992, subsequent supplemental statements of the case, 
the Board's remand of January 1996, and the RO's letter of 
April 1996.  It is also determined that the RO has fully 
complied with the remand instructions of January 1996.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As the appellant 
and her representative have been provided with the 
opportunity to present evidence and arguments on the issues 
on appeal, and availed themselves of those opportunities, 
appellate review is appropriate at this time.  See Robinette 
v. Brown, 8 Vet. App. 65 (1995); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For 
service- connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Significantly, however, invocation of the above provisions is 
dependent upon establishing that the veteran was exposed to 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  38 C.F.R. § 3.311 
provides instruction on the development of claims based on 
exposure to ionizing radiation, and does not refer to any 
other types of radiation exposure.  Section 3.311(a) calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  

The appellant contends that her husband's death due to 
multiple carcinomas developed as a consequence of exposure to 
ionizing radiation during the occupation of Japan following 
the atomic bomb blasts at Hiroshima and Nagasaki in August 
1945 and/or during his service in the Utah desert in the late 
1940's during peacetime atomic tests.  While prostate, liver, 
lung, thyroid, and bone cancer are among the diseases listed 
as a "radiogenic disease" (i.e., one that may be induced by 
radiation exposure) listed at § 3.311(b), that fact, alone, 
is not dispositive of the appeal.  Significantly, the DNA has 
concluded that the veteran was not at risk for exposure to 
ionizing radiation during active service.  While the 
appellant's son has made reference to report that allegedly 
finds 70 percent of the people living near atomic or nuclear 
test sites have developed cancer, he has not provided any 
objective evidence in support of his assertions.  Moreover, 
such report does not purport to actually place the veteran at 
the site of an atomic or nuclear test or confirm in his 
specific circumstance exposure to radiation.  In the absence 
of evidence of radiation exposure, a fundamental prerequisite 
to establishing service connection due to exposure to 
ionizing radiation by any means cannot be met.  See 38 C.F.R. 
§ 3.309(d)(3)(vi).  The veteran does not meet the definition 
of a "radiation exposed veteran," and the appellant simply 
cannot establish entitlement to service connection for the 
cause of the veteran's death on the basis of exposure to 
ionizing radiation.  

Regarding the appellant's contention that the veteran's 
alleged exposure to toxic chemicals in the late 1940's led to 
his death as a result of multiple cancer, regulations provide 
for presumptions for certain types of diseases as result of 
exposure to toxic herbicides in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  According to 38 C.F.R. 
§ 3.307(a)(6), in order for the veteran to be entitled to 
presumptions for this type of exposure, he must have served 
on active duty in the Republic of Vietnam sometime between 
January 9, 1962, and May 7, 1975.  The veteran's service 
records indicate that he did not have this type of service, 
nor does the appellant claim such service.  In addition, it 
was reported by the U. S. Army in December 1998 that there is 
no indication in the service records that the veteran was 
ever exposed to a toxic chemical in the late 1940's.  Based 
on these facts, the presumptions allotted to veterans exposed 
to toxic herbicides cannot be applied in current case.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  For service connection for the cause of death of a 
veteran, the first requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die), but the 
last two requirements must be supported by evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

Alternatively, a claim may be well grounded if a chronic 
condition is shown in and post service, or, if not 
established as chronic, (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

The November 1990 death certificate indicates that the 
veteran died of carcinoma of the liver with metastases.  The 
objective evidence does not verify the veteran's claimed 
exposure to ionizing radiation or toxic chemicals.  While the 
veteran was diagnosed with squamous cell carcinoma on his 
neck in 1957, there is no evidence of chronic reoccurrence of 
this disease.  The appellant and her son have claimed that 
this disease reoccurred in 1961 during the veteran's military 
service, however, the service medical records reflect that a 
keratosis was removed and there was no diagnosis of cancer.  
The medical records of 1983 report that a cancer had been 
removed from the veteran's neck in 1975 and treated with 
radiation.  While the identified medical records do not 
contain contemporaneous evidence of this treatment, even if 
so, it would have occurred more than 10 years after discharge 
from service.  Moreover, there is no medical opinion linking 
this cancer with the veteran's prostate carcinoma first 
diagnosed in April 1983.  Furthermore, while the record 
contains various opinions as to the primary tumor resulting 
in the multiple cancers leading to the veteran's death in 
November 1990, there are likewise no medical opinions linking 
any of these cancers to the veteran's squamous cell carcinoma 
treated in the late 1950's, or to any other incident of 
service .  In fact, the origin of these tumors was not placed 
any earlier than the veteran's prostate cancer of 1983.  
While the appellant and her son have claimed that the 
veteran's terminal cancer was the result of his in-service 
carcinoma, as lay persons, they do not have the medical 
expertise to provide a diagnosis or determine etiology of 
chronic symptoms.  See Zang v. Brown, 8 Vet. App. 246 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Based on the above analysis, the undersigned finds that the 
appellant's claim for service connection for the cause of the 
veteran's death has failed to meet the Caluza or Savage tests 
for a well-grounded claim under 38 U.S.C.A. § 5107(a).  That 
is, she has not submitted the requisite evidence of a nexus 
between the veteran's in-service squamous cell carcinoma, or 
any other in-service incident, and the cancer that eventually 
led to his death that were first diagnosed many years after 
his separation from the military.

In the absence of competent medical evidence to support the 
claim, the claim is not plausible.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

